Case 2:20-bk-50319        Doc 10    Filed 01/27/20 Entered 01/27/20 16:18:43          Desc Main
                                    Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 COLUMBUS DIVISION

 In Re:                                           Case No. 2:20-bk-50319

 Kasey R. Hunt                                    Chapter 7

 Debtor.                                          Judge C. Kathryn Preston

                                   NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Ohio, and enters an appearance on behalf of Home Point

Financial Corporation (“Creditor”), in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor

                                  CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Appearance was served electronically on January
27, 2020 through the Court’s ECF System on all ECF participants registered in this case at the e-
mail address registered with the Court

And by ordinary U.S. Mail on January 27, 2020 addressed to:

          Kasey R. Hunt, Debtor
          7260 Tarlton Road
          Circleville, OH 43113

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor
